Cooley, J.
Plaintiffs in this court were plaintiffs in an attachment suit in the circuit court for the county of Muskegon, in which the property of defendants was seized and held. Defendant York applied to a circuit court eommistioner for a dissolution of the attachment, and its dissolution was ordered. Plaintiffs thereupon removed the proceedings to the circuit court by common law writ of cerUora/ri, and that court affirmed the commissioner’s order. Plaintiffs then brought error. Meantime the suit in which the property was attached has gone on to judgment, on personal service of process on one of the defendants.
Does error lie in sucha case? We think not. The proceeding to dissolve the attachment was collateral to the main controversy, and was in the nature of a motion heard and disposed of at chambers. Its decision by the commissioner was not a judgment, but was an interlocutory order, releasing property from the Hen of the writ, but not disturbing the regular and ordinary proceedings in the case. So the affirmance of that order was no judgment. Nothing was finally determined but the right to the lien, and the judgment actually given on the merits in the court below remains undisturbed and unaffected by this writ.
The case must be dismissed with costs.
The other Justices concurred.